Title: To Thomas Jefferson from William Schultz, 18 July 1808
From: Schultz, William
To: Jefferson, Thomas


                  
                     Dr. Sir/ 
                     Philada July 18th. 1808.
                  
                  I have been advised by my friends to make application for some birth in the Enginneer Corps, but I must beg an apology for troubling you on this subject, knowing that it is not the organ for these communications. It must be obvious, as I have made mathematics, gunnery &c my particular study for these thirty years, and having receved my education, which required a period of eight years, in the Danish national school, that an office of this kind of what ever grade you would think best whether high or low, would more particularly suit my situation. I would leaving nothing undone to perform the duty in a manner becoming and honourable and with integrity.
                  The different machines I have invented I would ere this have put in operation had I been possessed of that, necessary so absolutely necessary in various sections of human life; to put the same into execution and for other purposes, I have been twice solicited to go to England, at free expence by an official character! But I declined, knowing that it was the intention, at least I had a sufficient proof of it, to make an instrument of me against my native country; which took place prior to the injust conduct (which charcterises that people) on the Danish Sovereignty; of this I could give you ample proof; but is in material to the present subject. Having an attachment to this enlightened republick and the administration, I am resolved to adopt this country ever after for my residence, wherein the blessings of Providence are so amply bestowed I have already been here several years.
                  With respect to my capability, the time of my education, my books, some of which I have published, and the different plans and drawings, which I had the pleasure to exhibit to you, are a sufficient pledge on this head; and I hope, should I be so fortunate as to recive an appointment, without flattery to do honour to myself and still more so to my patronizer: You will find that I have made some improvements, in conjunction with a chemical gentle man, with respect to cartridge paper, whereby so many lives could be preserved, which would not otherwise, by the new adoption; this was published in the aurora. In the Democratic Press, I gave proposals for teaching an architectural Drawing, and mathematical school, but the people are not disposed to patronize these branches of Science; and, therefore, this must fall through I am sorry to say.
                  Sometime since I published in the Freemans Journal, a plan for fortifying new york, when the different modes were published in the papers; and various other subjects of military import.
                  I have been prevented, from the publication of My Philosophy for Students, in consequence of the number of my subscribers not being adequate to defray the expence; but, I hope, should I be appointed to have it soon in my power to defray the expence myself.
                  I have likewise other works, one on mathematices, one on astronomy; and one on navigation; which Professor Patterson, had the pleasure to see, and I beleive I shewd you, that I intend for publication. They have ben recommended for such; but In consequence of my want of sufficient cash, and the booksellers not liking to engage in the same, without security, I have been prevented. The same means, will no doubt assist me in the present case.
                  Finally. Is not the Military Academy of Denmark, reckoned one of the first in Europe, where they have professors on mathematics, chemistry, &c &c? and, is not an education there, which requires at least eight years, amply sufficient to obtain a place in any Service a step higher than a cadet; when, should I Recive one, it is my intention to teach the bussiness of an Enginneer in the different branches to the young gentlemen of the corps, grates,—plans, drawings, calculations, &c will be exhibited—   Captain Gale (of the Marines,) received lessons from me on this very subject and found them beneficial. 
                  It is with sentiments of particellar respect and esteem, I remain Yours, very respectfully.
                  
                     William Schultz.
                  
                  
                     
                        O! with a book on Gunnery.—
                     [GRAPHIC IN MANUSCRIPT] my residence is at no. 48 Spruce Street:—
                     
                     
                  
                  
    but this institution was also recommended by some friend of mine.
                     

               